 In the MatterofTHEMCGEANCHEMICAL COMPANY,EMPLOYERandUNITED GAS, COKE AND CHEMICALWORKERS(CIO),PETITIONERCase No. 8-R-9199.-Decided October'4, 1946Mr. S. D. L. Jackson, Jr.,of Cleveland, Ohio, for the Employer.Messrs.Howard M. Metzenbaurm, William Wimmer,andWendellRing'holz,of Cleveland, Ohio, for the Employer.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in-this case was held at Cleve-land, Ohio, on August 2, 1946, before George F. Hayes, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following: .FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe McGean Chemical Company, an Ohio corporation, with itsprincipal office and place of business at Cleveland, Ohio, is engaged inthe manufacture of chemical products.During the past year, theEmployer's sales were in excess of $1,000,000 in value, of which approx-imately 50 percent represented sales outside the State of Ohio.Dur-ing the same period, its purchases were in excess of $500,000 in value,of which approximately 50 percent was secured from sources outsidethe State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.71 N. L.R. B., No. 28.260 THE McGEAN CHEMICAL COMPANY261We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner requests a unit consisting of production, mainte-nance, and warehouse employees, excluding truck drivers, firemen,watchmen, office workers, process men, foremen, and all other super-visory employees.The employer does not oppose the general compo-sition ofthe unit, but would include the process men.Process men.There are six employee classifications in the produc-tion group.'Normally, one out of three or four production employeesisa process man.The Petitioner regards the processmen as sub-foremen and therefore would exclude them from the unit as supervis-ory employees.Process men devote the principal part of their timeto maiiual labor, and although they keep production, stock, and otherrecords in their respective departments, no inference of supervisoryauthority can be drawn from their record-keeping functions.Asmore experienced and skilled employees, they may instruct new em-ployees, but such functions are also exercised by the process helpersand at times by A laborers, both of which categories the Petitionerwould include. Inasmuch as the evidence does not show that theprocessmen may hire or discharge other employees or that theymake effective recommendations regarding changes in their status, weshall include them in the unit.We find that all production, maintenance, and warehouse employees,including process men, but excluding truck drivers, firemen, watchmen,officeworkers, foremen, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within themeaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESDuring the week ending May 4, 1946, following the Petitioner'srequest for recognition, the Employer discharged 60 employees inaccordance with their seniority status.The Petitioner maintains thatthese employees were temporarily laid-off and therefore have not losttheir employee status for the purposes of the election, and furthermorethat the lay-off was discriminatory.The uncontradicted evidenceshows that the discharges resulted from a cessation of the Employer's'The production employee classifications are as follows- processman, process helper,A laborer,B laborer,C laborer, and D laborer.At the time of the hearing, there were 262DECISIONSOF NATIONALLABOR RELATIONS BOARDoperations because of a coal shortage and a discontinuance of severaldepartments which were not restored when the Employer later resumedits normal operations.At the time of their separation, the employeesin question were specifically notified that their services had been termi-nated.Only about five were subsequently rehired, but they were re-garded as new employees.Other than its bare assertion that the lay-off was discriminatory, no formal unfair labor practice charges werefiled by the Petitioner with the Board.Upon these facts, we are ofthe opinion that there is no merit to the Petitioner's contention andthat those employees who were separated from the Employer's payroll during the week ending May 4, 1946, and were not subsequentlyrehired and employed during the eligibility period adopted herein, arenot entitled to participate in the election hereinafter directed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives fbr thepurposes of collective bargaining with The McGean Chemical Com-pany, Cleveland, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Reg-ulations-Series 4, among the employees in the unit found appropri-ate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by the United Gas, Coke and ChemicalWorkers (CIO), for the purposes of collective bargaining.